TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00590-CV


                          Misty Trust and Jerry Hofrock, Appellants

                                                  v.

                                      John Jellison, Appellee



             FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY,
         NO. 19-0-093, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellants Misty Trust and Jerry Hofrock have filed a notice of appeal. On

October 14, 2019, appellant Hofrock filed in this Court a statement of his inability to pay

appellate filing fees and any other costs associated with this appeal. In addition, the Court

received notice from the trial-court clerk that Dessie Andrews, on behalf of the Trust, has filed a

statement of inability to afford payment in the appeal, but “the [trial] court has questioned if a

TRUST can be indigent and unable to pay.” Accordingly, we abate this appeal and remand the

case to the trial court for a determination, if necessary, of appellants’ ability to afford payment of

court costs under Rule 145 of the Texas Rules of Civil Procedure. See Tex. R. Civ. P. 145

(payment of costs not required).
               Any motion to require appellants to pay costs or to require appellants to prove

inability to afford costs must be filed in the trial court by the appropriate party in accordance

with Rule 145. See id. R. 145(f)(1)-(4). If necessary, the trial court shall conduct a hearing on

any such motions and make appropriate orders. See id. R. 145(f)(5)-(7). Any and all documents

filed and orders signed pursuant to Rule 145 shall be forwarded to this Court for filing as a

supplemental record no later than January 6, 2020. Alternatively, a party, the trial-court clerk, or

the court reporter may file a status report informing this Court that additional time is needed for a

determination under Rule 145. In the absence of a request for additional time, this appeal will

automatically reinstate on January 6, 2020. Upon reinstatement, if an order requiring appellants

to pay costs has not been signed, appellants will be entitled to proceed without payment of the

costs associated with this appeal. See id. R. 145(a).

               It is so ordered on November 22, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated and Remanded

Filed: November 22, 2019




                                                 2